Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
By way of the above submission, Applicant has amended claims 1-3 and 10. 
Claims 1-4 and 6-19 are currently under examination.
The rejections of record can be found in the previous Office action, dated May 19, 2021.

Claim Rejections - 35 USC § 102
Claims 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beatty (U.S. patent 10,577,417).
Applicant argues that Beatty does not recite a chimeric antigen receptor with both a separate ITAM, first intracellular domain, and second intracellular domain. 
Applicant’s arguments have been considered but are not found to be persuasive. 
The amended claims as written, under the broadest reasonable interpretation, do not absolutely specify that the claimed elements must be in the specifically recited order.


Beatty further describes that ITAM containing cytoplasmic signaling sequences of a CAR include, but are not limited to, those derived from CD3 zeta, DAP10, and DAP12 (col. 46, lines 15-23). The inclusion of CD3 zeta into the CAR is sufficient to satisfy the claim requirement of an ITAM which is separate from DAP10, especially given that Applicant's Figure 1 teaches such a combination. 
Beatty also teaches that the elements of a CAR can be assembled in various orders (col. 168, lines 7-16).
This rejection is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. patent 10,342,829) in view of Oberschmidt (Front Immunol. 2017 Jun
9:8:654).
Applicant’s argument that the addition to DAP10 according to Oberschmidt to the CAR taught by Smith is lacking in motivation to combine these references is not persuasive. 
Oberschmidt teaches that CARs using CD3 zeta and DAP10 in combination were in pre-clinical trials (see table 1). This suggests that the combination of DAP10 and CD3 zeta would result in a functional CAR. Oberschmidt also teaches that both DAP10 and CD3 zeta contain immunoreceptor tyrosine-based activation motifs (ITAMs) (page 2, left column, first paragraph). Smith further teaches signal transducing domains containing ITAMs are useful in combination 
Both Smith and Oberschmidt are concerned with the design of effective CARs which can reliably transduce a signal after the CAR's antigen-binding domain binds its target. The DAP10 domain taught by Oberschmidt can be applied to the CAR of Smith by known methods, and the DAP10 domain would predictably perform its known function.
Additionally, Smith teaches that CARs are synthetic receptors consisting of a targeting moiety that is associated with one or more signaling domains in a single fusion molecule (col. 1, lines 58-60). Smith also teaches that present CAR architectures are built on a design in which all relevant domains are contained within a single polypeptide (col. 2, lines 13-15). Smith therefore also teaches this limitation of the amended claims. 
This rejection is therefore maintained.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644